Advisory Action
The Applicant’s amendments and arguments date 4/5/2021 have been fully considered. Claim 2 is cancelled and its limitation is amended into claim 1. Claims 7-8 are withdrawn form examination. The amendments are not entered as discussed below. As the result, the claim set of 9/11/2020 is still controlling and claims 1-8 are pending.
Response to Amendments and Arguments
Applicant’s arguments that the amended limitation of claim 1 is not disclosed by the cited arts {IWASE (JP-2016197672-A) in view of YASUKOCHI (US-2013/0071577)}, have been fully considered and found not to be persuasive (see 4/5/2021, pages 5-7)
Applicant states that the Examiner cites YASUKOCHI, which discloses a structure having a mesh like structure through which uncured resin can be washed away. However, the apparatus of YASUKOCHI is not a recovery apparatus configured to suck uncured material and recover it. Instead, YASUKOCHI discloses a removal unit configured to remove the uncured material R. More specifically, in paragraph [0006], "The washing nozzle 35 jets washing liquid containing ethanol, methanol, and the like. In this way, for example, the uncured material R adhering to the cured object R' is removed. Arrangement of the washing nozzle 35 can be appropriately changed. The washing nozzle 35 functions as a removal unit configured to remove the uncured material R." IWASE in view of YASUKOCHI is therefore silent on an apparatus to suck and recover uncured resin in a reusable state.
	The Examiner respectfully disagrees. YASUKOCHI’s washing of the resin only relates to one of its embodiments {[0060] the first embodiment]}. YASUKOCHI, in its seventh embodiment, discloses sucking the resin and thus recovering it {[0093]}. The [0094]}. YASUKOCHI further emphasizes that in this seventh embodiment the washing nozzle may be omitted {[0095]} thus no washing occurs.
Regarding reusing the recovered resin, the Examiner notes that instant claims only recite recovering this resin similar to what YASUKOCHI teaches. Instant claims do not recite reusing this resin. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further states that IWASE in view of YASUKOCHI does not teach "the material recovery block is configured so that the material recovery block moves corresponding to the movement of the mold presser roller when the mold presser roller moves to press the mold against the substrate installed on the substrate installation part" as claimed in amended claim 1. 
	The Examiner notes that this limitation is in the claim 2 of the 9/11/2020 set and was properly rejected in the final office action of 12/10/2020 (see pages 5-7). Detailed obviousness analysis of this limitation was presented in those pages of the final office action of 12/10/2020. The Examiner refers applicant’s attention to those analyses and asks the applicant to present counter arguments as to why this movement of the material recovery unit is not obvious to one of ordinary skill in the art.
Therefore, and to maintain the continuity of this application for its potential appeal, the amendments are not entered.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JACOB T MINSKEY/Primary Examiner, Art Unit 1748